DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-07-2021 has been entered.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 12 and 21, have been amended to further require that, after the part has been removed from the additive manufacturing system, the optical Claims 13-20 and 22-25 depend upon these claims and thus incorporate their new matter.  Correction or a showing of where specific support is found for this limitation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12-15, 18-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ederer (WO2009010034, with English language translation) in view of Habibi (US 20040172164).
Ederer is directed towards an additive 3d printing manufacturing method (abstract).  It specifically teaches using a selective laser sintering process where powdered material (which it is readily apparent will be obtained for the process) is spread in layers and selectively solidified and built up in successive layers and selectively solidified using an energy beam (laser beam radiation) source to make parts [0006 with 0038].  It teaches the result of such an additive process is the desired solidified part embedded within unfused powder (loose particulate material) [0005].  It further teaches that the effect of its invention is to enable automatic removal of the formed parts from the powder bed [0014-0015], and specifically teaches doing so by using the additive manufacturing to build an auxiliary structure around and connecting a plurality of formed parts [0017-0018].  As shown in figure 1, a plurality of additively manufactured parts 1 are connected to each other via additively manufactured links 3 and frame 4 [0045].  As shown in figure 4, the auxiliary structure 2 includes at least a manipulation point that allows the a manipulator device (robot arm [0066], claim 22) 7 to engage the manipulation point on he formed structure and manipulate the formed structure out of the powder bed (lifting/removing 8 [0074-0075].  It further teaches that the manufactured links are designed to be removable from the parts in an additional step [0052], including specifically such that they can be removed from the parts to separate the parts without leaving residue [0055].   Ederer further teaches that the final step is to separate the parts from the auxiliary structure [0076], so it is clearly envisaged that the connecting links are separated from the parts after performing processing.
Ederer teaches using a robot arm to automatically manipulate and move the parts, but it does not teach how such robot arms are constructed or specifically if the robot arm uses optical sensors to detect optical guides on the parts to be manipulated.  
Habibi is directed towards using robot arms to manipulate objects.  It teaches that such robots may employ machine vision sensors to guide the robot to locate and manipulate the target object using one or more optical sensors (cameras) that detect optical guides or indicium (target points) to determine the location of the target object with a high level of accuracy and repeatability [0003-0005].  The target points are selected from any of the features of the image, such as edges, corners, or any region of the image, with some of the target points being relatively uniquely structured “anchor features” [0063].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further include optical guides or indicium in the parts (which are additively formed) and include optical sensors that sense the at least one optical guide or indicium and so know where the target object is and so guide the manipulator device to the manipulation point with a high degree of accuracy and repeatability to be able to pick up and move the part (claims 1)
 robot arm is used to automatically manipulate and move the parts during processing, and as stated above, the parts are removed from the additive manufacturing system, taken to a cleaning system for additional cleaning processing, and taken to an additional processing area 8 for additional processing, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the robot arm to move/reorient the parts between each of these processing areas, including using the optical sensors and indicium as stated previously to move the part with a high degree of repeatability and accuracy in an automatic fashion  (Claims  12, 13, and 21).
Claims 2, 14, and 25: as discussed above, the manipulator device is a robot arm, and the manipulation point is on the auxiliary frame [0076] and Habibi teaches that additionally the optical guides or indicium (target points) are selected from any of the features of the image, such as edges, corners, or any region of the image, with some of the target points being relatively uniquely structured “anchor features” [0063].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to choose every feature of the object, including the manipulation point feature as one of the optical guides or indicium to guide the robot arm, because any part of the part can be used for that purpose and doing so would produce no more than predictable results.
	Claims 3 and 15: since the manipulation point is on the auxiliary frame, it will be removed when the parts are separated from the linkages [0076].
	Claims 18-20: the auxiliary structure 2 shown in figure 1 is the manipulation point and can be considered an additively manufactured outer perimeter which includes apertures (the open spaces inside the outer perimeter) that is projecting from the plurality of additively manufactured parts, since that is a fair interpretation of its structure. 
Claims 4, 5, 16, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ederer (WO2009010034, with English language translation) in view of Habibi (US 
Claims 4, 5, 16, 17: Ederer teaches achieving certain desired properties on the parts by performing an infiltration process [0074-0075], but it does not specifically teach that it is a coating process or that the properties are surface properties.  However, Gibson is also directed towards additive 3d printing processes (like selective laser sintering/SLS) where the parts are manipulated by robot with support structures (central stock feature, page 3) and it further teaches that one issue with such parts is the surface finish (bottom of page 3) and that this surface property can be improved by coating the formed parts and which can be performed with robot handling (page 4).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further alter the surface properties of the parts by coating the parts produced by Ederer as taught by Gibson in order to improve their surface properties since that is taught to be a quick solution to that problem and doing so would produce no more than predictable results.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ederer (WO2009010034, with English language translation) in view of Habibi (US 20040172164) in view of Nagano (US 6717106).
As discussed above, Ederer teaches selective laser sintering to form its parts, but does not teach all of the claimed detail of such systems.
Like Ederer, Nagano is directed towards additive manufacturing, specifically selective laser sintering processes (abstract).  It teaches in such additive manufacturing, the 3d object design is formed by parsing it as 2d cross sectional images and sequentially forming the 2d cross sections by patterning an energy beam in those patterns on a source material to form the object from that material (col 1, lines 5-35).It teaches that its process is higher speed than previous processes.  The process comprises supplying a powdered material to the surface, ).  Additional cycles of depositing powder and selectively exposing portions of it are then performed, which will result in the formed part being embedded within unfused portions of the powder (col 13, lines 5-25).  However, Nagano further teaches using a plurality of lasers as the energy source for the energy beam (col 8, lines 7-15) and an energy beam patterning unit (spatial light modulator), which includes light valves which are optically addressed with micromirror arrays to form 2 d arrays of pixel addresses  to simultaneously form the energy beam into a pattern with a plurality of pixels (a two dimensional patterned energy beam) being simultaneously exposed on the surface of the powder (col 4, lines 43).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the selective laser sintering method as taught by Nagano as the laser sintering additive manufacturing process of Ederer since it was a known and particularly desirable kind of laser sintering additive manufacturing method which would desirably make the process relatively high speed and doing so would produce no more than predictable results (claims 23, and 24).
	Claims 25: see the previous discussion for claims 3 and 14, now in view of Nagano.
Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are not convincing in view of the amended grounds of rejection necessitated by amendment.
The new claim limitations have been considered above.  
Since Ederer teaches removing the part from the additive manufacturing system to a cleaning system and moving the part to additional processing systems, it is obvious to use the robot arm (with the optical sensors, etc) for each of those movements, in order for it to be 
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.